DEMPSEY, J.
There are two inconsistent averments in the petition as to the amount of interest due at the filing thereof, which, when taken in connection.with the recital in general terms of the subsequent agreement between Mrs. Oskamp, Albert Oskamp and Daller, makes it uncertain whether plaintiff counts on that agreement nr on the original note signed by Albert Oskamp and Daller. Defendant is entitled to know what he is to respond to, and I think the petition ought to be reformed so that plaintiff ntay show to the court and the defendant whether he is siting on the note or on tlie agreement, or, what seems to me the prererahle way, plaintiff ought to state all the facts connected with the note and agreement, and then let the court deduce the legal conclusions apparent therefrom.
The first two grounds of defendant’s motion will therefore be granted.
(See another decision in same ease, ante, p. 62.)